DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims status
Claims 1-20 are currently pending for examination.

Double Patenting
Double Patenting over conflicting U.S. Patent 10,387,696 and 10,817,683 are overcome due to Terminal disclaimer filed on 1/18/2022 and the subsequent approval.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s Amendments to Claim 14 were authorized by Steve A. Bern during the examiner-initiated interview conducted on February 1, 2022.

Amendments to the claims: 
14. (Currently Amended) A computing device comprising: one or more computer processors; and a memory comprising instructions that when executed by the one or more computer processors cause the one or more computer processors to: receive concentration data about a working environment from one or more sensors, wherein a smart tag is coupled to at least [[the]]one component coupled to an article of personal protection equipment (PPE) that can be worn by a user or the article of PPE; determine a duration of usage of the component based on tracked data received from the smart tag; and determine a condition of the component based at least in part on the duration of usage of the component, the concentration data, and a service life of the component.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “an article of personal protection equipment (PPE) that can be worn by a user, and at least one component coupled to the article of PPE; a smart tag coupled to the at least one component or the article of PPE” in combination with “receive concentration data about a working environment using one or more sensors; determine a duration of usage of the component based on tracked data received from the smart tag; and determine a condition of the component based at least in part on the duration of usage of the component, the concentration data, and a service life of the component.”.
Regarding claim 8, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “providing at least one component coupled to an article of personal protection equipment (PPE) that can be worn by a user; providing a smart tag coupled to at least the component or the article of PPE” in combination with “receiving concentration data about a working environment using one or more sensors; determining a 
Regarding claim 14, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety such as “receive concentration data about a working environment from one or more sensors, wherein a smart tag is coupled to at least one component coupled to an article of personal protection equipment (PPE) that can be worn by a user or the article of PPE;  determine a duration of usage of the component based on tracked data received from the smart tag; and determine a condition of the component based at least in part on the duration of usage of the component, the concentration data, and a service life of the component.” 
Regarding claims 2-7, 9-13 and 15-20, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 


/Nay Tun/Primary Examiner, Art Unit 2687